[Cite as Harris v. Ohio Dept. of Rehab. & Corr., 2021-Ohio-4281.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Mason Harris,                                          :

                 Plaintiff-Appellant,                  :                  No. 21AP-326
                                                                    (Ct. of Cl. No. 2020-00287AD)
v.                                                     :
                                                               (ACCELERATED CALENDAR)
Ohio Department of Rehabilitation
and Correction,                                        :

                 Defendant-Appellee.                   :



                                           D E C I S I O N

                                    Rendered on December 7, 2021


                 On brief: Mason Harris, pro se.



                             APPEAL from the Court of Claims of Ohio

JAMISON, J.
        {¶ 1} Plaintiff-appellant, Mason Harris, appeals from the judgment of the Court of
Claims of Ohio, in which the court granted judgment to the Ohio Department of
Rehabilitation and Correction ("ODRC"), defendant-appellee.
I. Facts and Procedural History
        {¶ 2} On May 4, 2020, appellant filed a complaint alleging that his personal
property was stolen or negligently lost in London Correctional Institution ("LOCI"), while
he was in a temporary placement unit for conduct issues.
        {¶ 3} On November 18, 2019, appellant was placed in Temporary Placement Unit
at LOCI. Appellant's property was packed up by appellee's staff. On January 6, 2020,
appellant's belongings were returned to him. Appellant alleges that when he received his
No. 21AP-326                                                                               2


property back, he was missing numerous items. Appellant alleges that the total value of the
missing items is $454.20. Appellant submitted the $25 filing fee.
          {¶ 4} ODRC submitted an investigation report denying liability in the matter and
contends that appellant failed to prove ownership of the property he claims was negligently
lost. Further, ODRC argues that some of the property appellant claims that was lost falls
into the category of contraband. Appellant submitted a response to ODRC's investigation
report.
          {¶ 5} On March 4, 2021, the deputy clerk for the Court of Claims filed a
memorandum decision and entry of administrative determination in which the deputy
clerk rendered judgment in favor of ODRC. The deputy clerk found that appellant's failure
to prove delivery of the property to appellee constituted a failure to show imposition of a
legal bailment duty on the part of ODRC in respect to lost property.
          {¶ 6} On March 23, 2021, appellant filed a motion for court review pursuant to R.C.
2743.10(D).      On May 6, 2021, the Court of Claims issued an entry affirming the
administrative determination. On June 21, 2021, appellant filed a notice of appeal.
II. Assignment of Error
          {¶ 7} Appellant assigns the following error for our review:
                ASSIGNMENT OF ERROR NO. I.

                THE COURT OF CLAIMS OF OHIO AND FRANKLIN
                COUNTY COURT OF COMMON PLEAS JUDGE PATRICK E.
                SHEERAN ERRED WHEN IT PROHIBITED THEMSELVES
                FROM VIEWING SURVEILLANCE CAMERA FOOTAGES OF
                PLAINTIFF-APPELLANT'S $454.20 MISSING, LOST,
                STOLEN, THEFT PERSONAL PROPERTY OF PLAINTIFF-
                APPELLANT     AGAINST  LONDON    CORRECTIONAL
                INSTITUTION MEMBERS AT THAT PRISON HURTING HIS
                OPPORTUNITIES FROM ACQUIRING A REIMBURSEMENT
                OF $454.20 OR HIS MISSING, LOST, STOLEN, THEFT
                PERSONAL PROPERTY FROM LONDON CORRECTIONAL
                INSTITUTION WITHOUT TELECONFERENCE HEARING
                NOR    VISITING   THE  LONDON    CORRECTIONAL
                INSTITUTION SURVEILLANCE CAMERA FOOTAGES OF
                THE PRESCRIBED DATES, TIMES, YEAR OF THE
                INCIDENTS IN VIOLATION OF THE COMPULSORY
                PROCESS AND DUE PROCESS CLAUSES OF THE UNITED
                STATES AND OHIO CONSTITUTIONS.
No. 21AP-326                                                                               3



III. Legal Analysis

       {¶ 8} Appellant argues that the Court of Claims erred by failing to review
surveillance camera footage which violated compulsory process and due process clauses of
the United States and Ohio Constitution. Further, appellant argues that the failure to view
the surveillance camera hurt his opportunity to acquire reimbursement for his missing,
lost, or stolen personal property from LOCI without teleconference hearing or visiting
LOCI. Regardless to the phraseology of the argument raised by appellant, because R.C.
2743.10 requires the Court of Claims to determine certain civil actions administratively, we
must dismiss appellant's action.
       {¶ 9} Civil actions against the State of Ohio for ten thousand dollars ($10,000) or
less are determined on an administrative basis by the clerk of the Court of Claims. R.C.
2743.10(A). A party may move the court to review an administrative determination, but
that is the extent of any appeal rights.
       {¶ 10} R.C. 2743.10(D) provides in relevant part as follows:
              Upon the motion of a party, the court of claims shall review the
              determination of the clerk upon the clerk's report and papers filed in
              the action and shall enter judgment consistent with its findings. The
              judgment shall not be the subject of further appeal. No civil action
              arising out of the same transaction or set of facts may be commenced
              by the claimant in the court of claims.

       {¶ 11} R.C. 2743.10 expressly provides that there shall be no such appeal to this
court where the action has initially been determined administratively by the clerk of the
Court of Claims. Rink v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 18AP-65, 2018-Ohio-
3633, ¶ 6, quoting Maffeo v. Dept. of Agriculture, 10th Dist. No. 77AP-608, 1977 Ohio App.
LEXIS 7955 (Oct. 20, 1977.)        This court has held that it lacks jurisdiction over an
administrative appeal and that "there shall be no such appeal to this court where the action
has initially been determined administratively by the clerk of the Court of Claims." Guy v.
Ohio Dept. of Rehab. & Corr., 10th Dist. No. 19AP-457, 2019-Ohio-4957, ¶ 7.
       {¶ 12} Because      appellant's     civil   action   against   ODRC   was   determined
administratively by the clerk of the Court of Claims, this court does not have jurisdiction
over appellant's appeal.
No. 21AP-326                                                                    4


     {¶ 13} Accordingly, we sua sponte dismiss the appeal.
                                                                 Appeal dismissed.


                DORRIAN, P.J., and LUPER SCHUSTER, J., concur.